DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 11/12/2019.
In the instant application, claims 1 and 11 are independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 11/12/2019 are acceptable
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a detecting unit configured to detect a user gesture ...” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-5, 8-9, 11-15 and 18-19 are rejected under 35 U.S.C. 103(a) as being obvious over Rose et al. (“Rose,” US 2016/0292779), published on October 6, 2016 in view of Geisner et al. (“Geisner,” US 2011/0246329), published on October 6, 2011.
Regarding claim 1, Rose teaches a method of controlling a multimedia device to provide a virtual clothing fitting service, the method comprising: 
	displaying a user avatar who wears clothing selected by a user on a screen of the multimedia device (Rose: see par. 0012; a system can display on an augmented reality headset, virtual reality headset, a representation of a garment draped on an avatar representing a user. Note: augmented reality headset or virtual reality headset can be interpreted as the multimedia device); 
	guiding at least one user gesture applicable to the clothing worn by the user avatar (Rose: see pars. 0015-0016; the system can also determine a gesture performed by the user, and that the gesture represents a command to initiate an action to modify the 3D garment model. See par. 0013; the user can adjust the size of the garment using a modification gesture. The garments can be custom-tailored, e.g., the sleeves shortened by the user using modification gestures); and 
	altering a style of the clothing worn by the user avatar according to the at least one guided user gesture made by the user (Rose: see par. 0018; the user can employ a particular gesture to change the color, pattern, or texture of a representation of the garment the user is virtually trying on. See pars. 0053-0054; based on the determined modification gesture, a section of the garment model can be altered. The display module 113 updates the presentation, on the display of the device, of the modified 3D garment model draped on the avatar. See pars. 0015-0016; the system can also determine a gesture performed by the user, and that the gesture represents a command to initiate an action to modify the 3D garment model. See par. 0013; the user can adjust the size of the garment using a modification gesture. The garments can be custom-tailored by the user using modification gestures).  
	In the alternative, if Rose is not interpreted to teach guiding at least one user gesture applicable to the clothing worn by the user avatar, Geisner is relied upon for teaching this limitation.
	Specifically, Geisner teaches a system for capturing user motions and executing a shopping application. Geisner further teaches: guiding at least one user gesture applicable to the clothing worn by the user avatar (Geisner: see par. 0154; a gesture may indicate the user wishes to adjust the clothing. For example, the user may wish to raise the user’s collar, roll up the user’s pants, roll up the user’s sleeves, or the like. Any of these types of gestures may result in the adjustment of the clothing in the interface).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Geisner and Rose in front of them to incorporate the system of adjusting clothing using gesture as disclosed by Geisner with the modification of 3-dimensional garments using gestures as taught by Rose to provide an on-screen interface allows the user to interact with virtual articles that represent real-world articles available to the user and therefore providing an improved shopping experience to the user (Geisner: see par. 0024).
Regarding claim 2, Rose and Geisner teach the method of claim 1,
Rose and Geisner further teach wherein the at least one guided user gesture is changed according to category information of the clothing worn by the user avatar (Geisner: see par. 0154; gesture to raise the user’s collar and gesture to roll up the user’s pants are different gestures). 
Regarding claim 3, Rose and Geisner teach the method of claim 1,
Rose and Geisner further teach wherein the at least one guided user gesture corresponds to at least one of an off-the-shoulder ON/OFF gesture, a tops-insertion ON/OFF gesture, a belt fastening ON/OFF gesture, a button unfastening ON/OFF gesture, a sleeve rolling-up ON/OFF gesture, a trousers-hem ON/OFF gesture, and a skirt-hem ON/OFF gesture (Geisner: see par. 0154; a gesture may indicate the user wishes to adjust the clothing. For example, the user may wish to raise the user’s collar, roll up the user’s pants, roll up the user’s sleeves, or the like. Any of these types of gestures may result in the adjustment of the clothing in the interface).  
Regarding claim 4, Rose and Geisner teach the method of claim 3,
Rose and Geisner further teach wherein at least one of the sleeve rolling- up ON/OFF gesture, the trousers-hem ON/OFF gesture, and the skirt-hem ON/OFF gesture controls a rolling-up gap or a rolling-down gap of the corresponding clothing using a distance between fingers of the user (Geisner: see par. 0154; a gesture may indicate the user wishes to adjust the clothing. For example, the user may wish to raise the user’s collar, roll up the user’s pants, roll up the user’s sleeves, or the like. Any of these types of gestures may result in the adjustment of the clothing in the interface. Rose: see par. 0013; the garment can be custom-tailored, e.g., the sleeves shortened by the user using modification gestures. The modification gestures may include a pinching and pulling gesture, a pinching and tucking gesture, a hand stretching gesture, a hand pinching gesture, a hand nipping gesture and so on).  
Regarding claim 5, Rose and Geisner teach the method of claim 1,
Rose and Geisner further teach the method further comprising: guiding at least one user gesture applicable to all clothes worn by the user avatar (Geisner: see par. 0154; A gesture applying an article to an on-screen image may comprise moving a selected garment from a rack of hanging virtual clothes, and placing the garment on top of the on-screen representation).
Regarding claim 8, Rose and Geisner teach the method of claim 1,
Rose and Geisner further teach wherein the at least one guided user gesture is guided through any one of a still image and a moving image (Geisner: see pars. 0053-0054; based on the modification gesture, a section of the garment model can be shortened, reduced, enlarged, lengthened. The display module updates the presentation, on the display of the device, of the modified 3D garment model draped on the avatar. See par. 0154; any of these types of gestures may result in the adjustment of the clothing in the interface).  
Regarding claim 9, Rose and Geisner teach the method of claim 1,
Rose and Geisner further teach, the method further comprising: guiding not only at least one recommended item applicable to the clothing worn by the user avatar (Geisner: see par. 0154; a motion to grab a virtual garment by moving to position the on-screen representation of the user’s hand over the garment and closing one’s hand), but also a user gesture for allowing the user avatar to wear the at least one recommended item (Geisner: see par. 0154; a gesture applying an article to an on-screen image may comprising moving a selected garment from a rack of hanging virtual clothes, and placing the garment on top of the on-screen representation).  
Regarding claims 11-15, claims 11-15 are directed to a multimedia device executing the method steps as claimed in claims 1-5, respectively. Claims 11-15 are similar scope to claims 1-5, respectively and are therefore rejected under similar rationale.
Regarding claims 18-19, claims 18-19 are directed to a multimedia device executing the method steps as claimed in claims 8-9, respectively. Claims 18-19 are similar scope to claims 8-9, respectively and are therefore rejected under similar rationale.

Claims 6-7, 10, 16-17 and 20 rejected under 35 U.S.C. 103(a) as being obvious over Rose and Geisner as applied to claim 1 above and further in view of ALSELIMI (“Alselimi,” US 2016/0292770), published on October 6, 2016.
Regarding claim 6, Rose and Geisner teach the method of claim 5,
Rose and Geisner further teach wherein the at least one guided user gesture corresponds at least one of a color change gesture for changing a color of the clothing worn by the user avatar to another color (Rose: see par. 0018; the user can employ a particular gesture to change the color, pattern, or texture of a representation of the garment the user is virtually trying on. See pars. 0053-0054; based on the determined modification gesture, a section of the garment model can be altered. The display module 113 updates the presentation, on the display of the device, of the modified 3D garment model draped on the avatar) and [a return gesture for allowing the altered clothing style of the user avatar to return to an original style state].
 Rose and Geisner do not appear to teach a return gesture for allowing the altered clothing style of the user avatar to return to an original style state.
However, Alselimi teaches a system for remote sizing and shopping. Alselimi also teach a return gesture for allowing the altered clothing style of the user avatar to return to an original style state (Alselimi: see par. 0041; if the shopper selects “stop transaction,” the processing circuitry returns to the clothing selection process of step S210, and the shopper can identify one or more articles of clothing that fall within the one or more budget categories).  
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Alselimi, Rose and Geisner in front of them to incorporate the remote shopping system as disclosed by Alselimi with the modification of 3-dimensional garments using gestures as taught by Rose/Geisner to provide users with convenience of shopping from home without having to spend time making trips to the store as well as allowing the users to be certain that the articles of clothing purchased online will fit properly and meet the shopper’s style preferences (Alselimi: see par. 0003).
Regarding claim 7, Rose, Geisner and Alselimi teach the method of claim 6,
Rose, Geisner and Alselimi further teach wherein at least one of color, brightness, and saturation of the clothing worn by the user avatar is changed when the user makes the color change gesture (Rose: see par. 0018; the user can employ a particular gesture to change the color, pattern, or texture of a representation of the garment the user is virtually trying on). 
Thus combining Rose, Geisner and Alselimi would teach the limitation of claim 7 obvious for the same rationale as set forth in claim 6.
Regarding claim 10, Rose and Geisner teach the method of claim 9,
Rose and Geisner do not explicitly teach wherein the at least one recommended item applicable to the clothing worn by the user avatar is changed according to a budget of the user.  
However, Alselimi teaches a system for remote sizing and shopping; wherein the at least one recommended item applicable to the clothing worn by the user avatar is changed according to a budget of the user (Alselimi: see par. 0079; the remote shopping system 100 allows shoppers to virtually try on articles of clothing so that the shoppers can make informed decisions about clothing purchases when shopping online. The shoppers are able to see the articles of clothing displayed on the shopper avatar. The remote shopping system also suggests articles of clothing to the shopper based on size, budget, and style).  
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Alselimi, Rose and Geisner in front of them to incorporate the remote shopping system as disclosed by Alselimi with the modification of 3-dimensional garments using gestures as taught by Rose/Geisner to provide users with convenience of shopping from home without having to spend time making trips to the store as well as allowing the users to be certain that the articles of clothing purchased online will fit properly and meet the shopper’s style preferences (Alselimi: see par. 0003).
Regarding claims 16-17, claims 16-17 are directed to a multimedia device executing the method steps as claimed in claims 6-7, respectively. Claims 16-17 are similar scope to claims 6-7, respectively and are therefore rejected under similar rationale.
Regarding claim 20, claim 20 is directed to a multimedia device executing the method steps as claimed in claim 10. Claim 20 is similar scope to claim 10 and is therefore rejected under similar rationale.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Higgins (US 2014/0035913): a system may generate a user’s avatar and allow the user virtually try on virtual clothing from anywhere. The user may use this avatar to engage in mobile clothes shopping.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174